Citation Nr: 1309617	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 22, 1976 to February 16, 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded by the Board in February 2012 and is now ready for appellate review.   

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the Houston RO.  The transcript from this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  There is no competent evidence linking a current bilateral foot, low back, or bilateral knee disability to service; the Veteran has not credibly related any such current disability to service; and arthritis associated with these disabilities is not shown clinically within one year of service.   

2.  The Veteran did not engage in combat with the enemy and his claimed non-combat in-service stressors have not been verified and are not credible. 

3.  Any current diagnosis of PTSD is not based on a verified stressor. 

4.  There is clear and unmistakable evidence that a psychiatric disability existed prior to service and that this disability was not aggravated by service; a psychosis is not shown clinically within one year of service. 

5.  As service connection is not in effect for any disability, it is not shown that the Veteran is precluded from pursuing any substantially gainful employment due to service connected disability.   


CONCLUSIONS OF LAW

1.  Bilateral foot, low back, and bilateral knee disabilities were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2004, November 2004, December 2005, March 2006, November 2009, November 2010, March 2012, May 2012, and July 2012. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The March 2012 letter, as requested in the February 2012 remand, contained notice of the criteria for establishing service connection for PTSD based upon personal assault as required by 38 C.F.R. § 3.304(f)(5) and VA Adjudication Procedural Manual M21-1 MR, Part III, para. 5.14c(5).  Following even the most recent notification, the case was readjudicated in a supplemental statement of the case issued in November 2012, thereby curing any timing deficiency associated with respect to any inadequate or lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) are unavailable, but multiple efforts have been undertaken to obtain the STRs, as documented by the record and an August 2009 "Formal Finding on the Unavailability of Service Records" memorandum, and there is no indication that further efforts to obtain these records would yield positive results.  The record does contain voluminous private and VA clinical records, as well as the available Social Security Administration reports requested in the February 2012 remand.  

The Veteran was afforded a VA psychiatric examination in May 2012 that contains the information and medial opinion requested in the Board remand and reflects review of the claims file, a supporting rationale provided for the opinion, and otherwise contains adequate information for adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With respect to the other disabilities for which service connection is claimed, as there is no competent evidence or credible testimony indicating that a disability, or persistent or recurrent symptoms of a disability, associated with a current bilateral foot, low back, or bilateral knee disorder may be associated with the Veteran's service, VA examinations to address these claims are not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2011 Board hearing, the undersigned Acting Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the February 2012 remand the Board issued to develop these claims.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  Also and as set forth above, the Board finds that the RO complied with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Legal Criteria, Factual Background, Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file contains additional reports not physically of record dated through September 28, 2012, documented to have been considered in the November 2012 supplemental statement of the case.  In addition, a response from the Veteran received in December 2012 indicates that the Veteran wished to waive initial review by the RO of any additional evidence that he might locate and/or wish to submit after the date of this response.  As such, a remand to the RO for review of the additional evidence contained in the Virtual VA file pursuant to 38 C.F.R. § 20.1304(c) is not indicated).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A.  Service Connection Claims

At the outset, the Board notes that the STRs are missing.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis and psychoses, become manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

1.  Bilateral Foot, Low Back, and Bilateral Knee Disabilities

In 2004, the Veteran filed claims for service connection for bilateral foot, low back, and bilateral knee disabilities.  Summarizing some of the post-service clinical evidence pertinent to these claims, the Veteran described "aching feet" upon VA mental hygiene clinic treatment in August 1999.  The physical examination of the back at that time was negative, with an assessment to include tine pedis/cruris and pedal discomfort.  He was shown to favor the left leg slightly on ambulation. 

A January 2001 VA outpatient treatment report reflects complaints about left knee pain for the past week, with a history of the same problem one year prior.  A June 2002 VA outpatient report reflects a 20 year history of foot pain and another such report dated in July 2002 VA reflects calcaneal heel spurs and right knee pain, with the Veteran denying any injury at that time.  The Veteran reported right knee pain since his military duty at the time of August 2002 VA outpatient treatment, and VA x-rays in that month showed calcaneal spurring and mild bilateral degenerative joint disease of the knees.  An April 2004 VA outpatient treatment report reflects a diagnosis of a calcaneal heel spur and another such report dated in this month noted that the Veteran had arthritis of the feet but that he could ambulate without any problems.  The Veteran also reported "excruciating" back pain radiating to the right leg on another VA outpatient treatment report dated in that month.  

Upon VA outpatient treatment in May 2004, the Veteran described having chronic pain in the knees and feet for several years.  An October 2004 VA outpatient report reflects diagnoses of bilateral osteoarthritis and patellofemoral syndrome of the knees.  Review of treatment reports from correctional facility medical clinics reflect a negative x-ray of the left knee in February 2000; complaints of bilateral knee pain in March 2003; and complaints of back pain in June 2003 after the Veteran fell from the top bunk of his bed.  

From the above, current bilateral foot, low back, and bilateral knee disability is conceded to have been demonstrated, including arthritis involving the feet and knees.  However, this arthritis is shown many years after service, and not within the one year presumptive period for service connection based on chronic disability under 38 C.F.R. § 3.309(a).  There is also no competent medical evidence linking a current foot, low back, or knee disability to service, and while the Board has considered the assertions by the Veteran linking such disability to service, the etiology of his current bilateral foot, low back, and bilateral knee disabilities may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of his current bilateral foot, low back, or bilateral knee disabilities.  See Jandreau, Barr, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Also weighing against the Veteran's claims, and his credibility, is the fact that there is no clinical evidence showing a foot, low back, or knee disability for at least two decades after service, as well as the fact that the Veteran did not file his claim for service connection for these disabiities for approximately 22 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  When he first complained of left knee pain in January 2001, the Veteran indicated a history of having the same problem only one year prior as opposed to subsequent reports of knee pain for many years.  Also weighing against the Veteran's credibility is the fact that, as noted in the February 2012 remand, he was incarcerated for an act of forgery [the record also reflects additional incarcerations] and, as discussed below, he has asserted inconsistent stressors as causes of PTSD.  Thus, to the extent that some of the VA outpatient treatment reports as set forth above have contained histories of relevant symptomatology extending for "many" or "twenty" years or, with respect to right knee pain upon VA treatment in August 2002, a specific history of symptoms originating in service, the Board does not find these histories to be credible.  
 
The Board has considered the "heightened obligation" to apply the benefit-of-the-doubt doctrine in considering whether the claims for service connection for bilateral foot, low back, or bilateral knee disabilities may be granted given the absence of the STRs.  The preponderance of the evidence, however, is against these claims; as such, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  As such, the claims for service connection for bilateral foot, low back, and bilateral knee disabilities must be denied.    

2.  Psychiatric Disability to Include PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3). However, these amendments are not applicable to this case as the Veteran's official service department documentation, to include his DD Form 214, shows that he did not serve in a location involving "fear of hostile military or terrorist activity."  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

There are special development procedures that pertain to the processing of claims for entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c). These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  As indicated, the record shows that the Veteran was provided with this information in a March 2002 letter.

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231   (1991). 

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

As indicated above, there is no evidence in the record, to include in the DD Form 214 or other service personnel records that have been obtained, that the Veteran served in combat.  As such, an unsupported assertion of an in-service stressor is not sufficient to establish the occurrence of such an event in the instant case.  Rather, an alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f), Cohen v. Brown, 10 Vet. App. 128(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient). 

The Board acknowledges the statements and testimony with respect to the experiences the Veteran reports he endured during service, in particular, being "gang raped" as a result of a "blanket party" during basic training.  See eg. VA Form 21-0781a received in May 2012.  However, his stressor statements have been significantly inconsistent.  For example, in his January 2006 stressor statement filed shortly after he filed his claim for service connection for PTSD, the Veteran reported "panic" during basic training when he heard grenades or gunshots and that he would visualize people being in front of him, and hear voices in his head, when he shot at targets.  He also reported having nightmares about killing people instead of shooting at targets.  Significantly, nowhere in this statement did the Veteran mention being the victim of a "gang rape" or another type of personal assault.  

The Veteran was afforded a VA examination in January 2010 that included a thorough review of the clinical history contained in the claims file, to include a discussion of pre-service stressors and psychological problems.  This history included the Veteran witnessing domestic violence as a child and a history of abuse by the Veteran's father.  A history of the Veteran having recurrent nightmares and intrusive thoughts about these events was described, as was an avoidance of movies involving men and women fighting.  Also reported was a history of seeing a psychiatrist during high school.  

The diagnoses following the examination included depressive type schizoaffective disorder and anxiety disorder, not otherwise specified (NOS), with PTSD-like symptoms.  However, with respect to these PTSD symptoms, the psychologist in her examination summary indicated that the cause of these symptoms was unclear given the inconsistency in the Veteran's reporting of his stressors, to include, in the past, childhood physical abuse, and more recently, a rape in the military.  The examiner noted that without corroborating evidence, there was no way to verify this in-service stressor without resorting to speculation.  The summary concluded as follows: 

 . . .[I]t does appear that that the [V]eteran has long-standing psychiatric problems that likely existed prior to his military service as evidenced by the early difficulty he began having.  Therefore, it does not appear that his current psychiatric symptoms are due to his military service and are likely related to a long term history of complicated social situations [and] family dysfunction with past rep[or]ts of physical abuse . . .

The May 2012 VA psychiatric examination, completed pursuant to the February 2012 remand, document that the claims file, including the remand, was reviewed by the examiner [who was the same VA psychologist who examined the Veteran in January 2010] prior to the examination.  In particular, the inconsistent stressor statements contained therein was discussed by the examiner, which led her to conclude that the Veteran was not a reliable historian.  She also noted that there was no documentation in the claims file of an in-service  sexual assault.  Reference was made to the fact that, as shown in the service personnel records reviewed by the undersigned, the Veteran was discharged due to marginal or unproductive performance under the training discharge program (TDP).  

Based on the inconsistent history provided by the Veteran, and the lack of any records to corroborate an in-service assault, the examiner concluded that the Veteran's current psychiatric symptoms were not due to his military service.  She also concluded as follows: 

Given [the Veteran's] childhood history as well as post-military stressors including but not limited to periods of incarceration . . .and homelessness, it is difficult to reduce his psychiatric symptoms to one cause, however, it makes it less likely that his Anxiety Disorder NOS and schizoaffective Disorder are relate to this military service.  Therefore, it is the opinion of the examiner that the Veteran's current psychiatric symptoms are not due  to, caused by, or exacerbated by his military service[.]  [F]urther, it is the opinion of the examiner that [the Veteran's] psychiatric disorder did not have its onset in the military. 

The Board acknowledges the statements with respect to the experiences the Veteran reports he endured during service.  Nevertheless, these experiences have not been corroborated by official service records or any other credible supporting evidence.  In this regard, the Board has reviewed the Veteran's service personnel reports, to include his TDP counseling reports, to determine if there were any behavioral changes around the time of the alleged incidents that might serve as corroborative evidence.  While these reports do document complaints in February 1977 from the Veteran that that Army made him nervous, that he was having nightmares, that he could not sleep, and that he was referred to the mental hygiene clinic, the Veteran reported that he felt at that as though he was "under pressure" and did not refer to having problems coping with a personal assault.  As such, and as these reports otherwise do not contain any complaints from the Veteran relating to an in-service  assault, the performance and behavioral problems which led to the Veteran's TDP discharge appear to be related to difficult in adapting to military obligations rather than any stress from a sexual assault.  

The Veteran was advised to submit corroborating evidence regarding his claimed stressors but has failed to do so, and the mere fact that the service personnel records document disciplinary or performance problems is an insufficient basis to find that a stressor occurred as there is no indication therein, or in any other independent evidence, that that these problems had anything to do with a claimed stressor.  It is conceded that the very nature of an assault as reported by the Veteran could likely lead to reluctance to report its occurrence during service, or for many years thereafter, due to embarrassment, fear etc., and that the lack of contemporaneous statements from the Veteran reporting the occurrence of a sexual assault is not dispositive.  However, when weighed against the totality of the record, to include the lack of any corroborative testimony or other evidence to support the occurrence of the described in-service personal assault, and the Veteran's diminished credibility, the Board must conclude that the occurrence of the described in-service assault has not been demonstrated.  

A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). The Board concludes that the Veteran's claimed in-service stressor of a personal assault may not be accepted as fact as it has not been verified.  Thus, even though there is medical evidence that includes the diagnostic impression that the Veteran does suffer from PTSD (such as a private clinical report dated in September 2007), any current diagnosis of PTSD is not based on a verified stressor; as such, any such current diagnosis is insufficient to warrant a grant of service connection for PTSD.  38 C.F.R. § 3.304(f); Cohen, Doran, supra.  Service connection for PTSD must therefore be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during his active duty service. 

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).

As the STRs, to include the reports from any examination that might have been conducted upon induction, are not of record, the Board will find that the presumption of soundness applies with respect to this aspect of the claim.  As such, this presumption may only be rebutted if there is clear and unmistakable evidence that a psychiatric disability existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant, Wagner, supra. 

Given the detailed discussion of pre-service stressors discussed by the VA psychologist who examined the Veteran in January 2010 and May 2012, and her general conclusion about the Veteran's psychiatric or emotional condition that existed prior to service, the Board finds clear and unmistakable evidence that a psychiatric disability preexisted service. 

As for the second prong of the determination of whether there is clear and unmistakable evidence that the pre-existing psychiatric disability was not aggravated by his military service, given the specific conclusion by the VA psychiatrist in May 2012 that a psychiatric disability was not "due to, caused by, or exacerbated by his military service" [emphasis added], and her conclusions otherwise following this examination, and the January 2010 VA examination, that the Veteran's psychiatric symptoms were not the result of service, as well as the lack of any medical evidence that the underlying pathology associated with a psychiatric disability, as opposed to symptoms, was increased in severity by service, the Board also finds clear and unmistakable evidence that a psychiatric disability was not aggravated by service.

The Board also notes that while some psychotic symptoms have been shown in the clinical records, these symptoms were first clinically shown many years after service, and not within the one year presumptive period for service connection based on chronic disability under 38 C.F.R. § 3.309(a).  Finally, with respect to any assertion by the Veteran that he has a current psychiatric disability that was incurred in or aggravated by service, even were the Board to assumed the competency of these assertions, as the Veteran is not a credible historian, these assertions are found by the Board to not be credible, and are thus an insufficient basis for a grant of service connection for a psychiatric disability other than PTSD.   

Again, the Board has considered the "heightened obligation" to apply the benefit-of-the-doubt doctrine in considering whether the claim for service connection for a psychiatric disability to include PTSD may be granted.  However, as the  preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, Gilbert, supra.  As such, the claim for service connection for a psychiatric disability to include PTSD must be denied.    

B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent gainful employment.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one disability rated 60 percent or 40 percent, disabilities of one or both upper extremities or of one or both lower extremities will be considered as one disability(including the bilateral factor), as will disabilities from a common etiology or single accident. 

Service connection has not been established for any disability, and the decision above denied the claims for service connection that were on appeal.  Thus, it cannot be said that the Veteran is precluded from pursuing any substantially gainful employment due to service connected disability.  As such, the claim for TDIU is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  

							(ORDER ON NEXT PAGE)
 





ORDER

Entitlement to service connection for bilateral foot disability is denied. 

Entitlement to service connection for low back disability is denied.
 
Entitlement to service connection for bilateral knee disability is denied. 

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied. 

Entitlement to TDIU is denied. 



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


